DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Group 4 (claims 24-35 and 43) was elected, without traverse, in the reply filed on 2/26/2021 is acknowledged.
Applicant pointed out that a preliminary amendment was filed on 3/26/2019, which cancelled claims 1-23, 30-42, and 44-49 as well as added claim 50. It is conceded that this preliminary amendment was overlooked. Accordingly, the restriction requirement of 12/29/2020 is withdrawn.
Claims 24-29, 43, and 50 are pending and have been examined on the merits.

Priority
The instant application is a national stage entry of PCT/CA2017/051150 filed on 9/29/2017, which claims priority benefit of U.S. Provisional Application No. 62/402045 filed on 9/30/2016, under 35 U.S.C. 119(e).

Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/01/2019 is in compliance with the provisions of 37 C.F.R. 1.97 and all references have been fully considered.


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES
Items 1) and 2) provide general guidance related to requirements for sequence disclosures:
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – The Incorporation by Reference paragraph is incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide a substitute incorporation-by-reference paragraph that states the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.

Specification
The disclosure is objected to because of the following informalities: the abstract needs to be updated since the remaining claims are directed only to a method for treating or preventing a chronic inflammatory bowel disease in a mammal.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24 and 43 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Robson et al. (Pub. No. US 2005/0037382 A1).
According to Robson et al., autoimmune disorders typically arise when the immune system mounts a robust and aberrant response against self-antigens (par. [0003]). They are manifested in various ways such as in the gastrointestinal system and are often treated with therapies that minimize the associated inflammation (par. [0004]). 
Robson et al. discloses methods for treating, reducing, or preventing autoimmune disorder in a mammal in need thereof, wherein autoimmune disorder includes an intestinal dowel disease such as Crohn’s disease and ulcerative colitis (par. [0006], [0065], [0082]). The method comprises administering to the mammal a 
The NTPDase can be CD39, CD39L1, CD39L2, CD39L3, CD39L4, potato apyrase, hepatic canlicular ecto-apyrase, Golgi-associated ecto-ATPase, ecto-uridine diphosphatase, lysosomal ecto-apyrase LAP70, or alpha-sarcoglycan (par. [0012], [0071]). Preferably, the NTPDase can hydrolyse a nucleotide triphosphate into a nucleotide diphosphate and inorganic phosphate, or nucleotide monophosphate and pyrophosphate (par. [0028]). 
On the other hand, the P2 receptor inhibitor is any agent that reduces the biological activity of a P2 receptor like P2Y6 and P2Y2, and includes suramin, TNP-ATP, KN-62, MRS2179, TNP-GTP, PPADS, oxidized ATP, and reactive blue 2 (par. [0012], [0073]).
The term “effective amount” is defined as an amount of the compound needed to treat, reduce, or prevent an autoimmune disorder in a mammal. For example, an effective amount of a P2 receptor inhibitor means an amount that reduces the biological activity of the P2 receptor by at least 5%, 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, or more than 100% below control levels. The effective amount of an active compound varies depending on the route of administration, as well as the age, body weight, and general health of the subject. The appropriate amount and dosage regimen are ultimately decided by the attending physician or veterinarian (par. [0030]). 
	The NTPDase and/or P2 receptor inhibitor can be provided as part of a pharmaceutical composition and administered by injection, orally, topically, transdermally, or by means of suppositories or enemas (par. [0080]).
et al. found the samples from CD and UC patients had significant stromal staining, indicating tissue infiltration with smooth muscle cells and inflammatory cells, as well as up-regulation of CD39 expression. An increased C39 mRNA levels relative to normal colonic tissue was also found to be enhanced in areas of colon that displayed inflammation. To further elucidate cellular mechanisms involved in the observed mucosal injury in CD and UC patients, dextran sulphate sodium (DSS)-induced experimental colitis was studied in a mouse model. CD39-null mice developed a severe immune response relative to CD39-expressing mice, as well as exhibited greatest angiogenesis and acute inflammation. These findings suggest that C39 play in important regulatory role in the development of experimental and clinical inflammatory bowel disease including colitis, and that its expression modulates innate immunity thereby exerting a protective effect against experimental colitis (par. [0110]).
The method of Robson et al. reads on the instant application’s method as follows:
Regarding claim 24: administering a pharmaceutical composition comprising a therapeutically effective amount of an NTPDase and/or a P2 receptor inhibitor to a mammal is equivalent to the step “administering to said mammal an effective amount of a composition comprising a Nucleoside triphosphate diphosphohydrolase (NTPDase) enzyme”. The NTPDase encompassing CD39L3, which is the same as NTPDase3, 
Robson et al.’s method being performed in order to treat, reduce, or prevent an autoimmune disorder in a mammal such as Crohn’s disease and ulcerative colitis, which are chronic inflammatory bowel diseases, satisfy the claimed method’s intended function of “treatment or prevention of a chronic inflammatory bowel disease in a mammal”.
Regarding claim 43: the embodiment of treating, reducing, or preventing Crohn’s disease and ulcerative colitis fulfills “wherein said inflammatory bowel disease is selected from the group consisting of Crohn's disease, ulcerative colitis and GI tract cancer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 24-29, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Robson et al. (Pub. No. US 2005/0037382 A1) in view of Munkonda et al. (Biochemical Pharmacology 2007, Vol. 74, pages 1524-1534).
Robson et al.’s teachings are set forth above and applied herein. Robson et al. is found to anticipate claims 24 and 43.
The method of Robson et al. is comparable to the claims below:
Regarding claim 25: the NTPDase enzyme in the method of claim 24 is further required to be “in a concentration sufficient to decrease a concentration of nucleoside triphosphate or diphosphate in a colon lumen of said mammal”.
Robson et al. does not explicitly teach the limitation of the instant claim.
Robson et al., however, teaches that administration of an NTPDase to a mammal leads to phosphohydrolysis of nucleotides and that the preferred biologically active dose of NTPDase is one that induces the maximum hydrolysis of nucleotides and reduction in autoimmune responses. A biologically active NTPDase has the ability to increase hydrolysis of nucleotides (NTP or NDP) and reduce autoimmune responses by at least 5%, 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, or more than 100% above the untreated control levels, wherein autoimmune responses are characterized not only by the presence of autoimmune antibodies and autoimmune cells but also inflammation (par. [0071]). Munkonda et al. demonstrates that NTPDase-1, 2, 3, and 8 are major et al., orally/rectally administering an NTPDase is expected to hydrolyze ATP, UTP, ADP, and UDP, and consequently reduce their concentration in the mammal’s gut.
In addition, Robson et al. teaches that the effective amount of an active compound varies depending on various factors (route of administration and the subject’s age, body weight, and general health) and that the attending physician or veterinarian would determine the appropriate amount and dosage regimen (par. [0030]). A person with ordinary skill in the art before the effective filing date of the claimed invention would have thus found the effective NTPDase amount through routine experimentation and optimization. See MPEP 2144.05 (II)B. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
Claim 25 is therefore obvious over Robson et al. in view of Munkonda et al..
Regarding claim 26: as discussed above (see rejection for claim 25), the concentrations of NTP (ex. ATP and UTP) and NDP (ex. ADP and UDP) are decreased due to phosphohydrolysis by the NTPDase.
6 receptor”.
Regarding claim 28: applicable P2 receptor inhibitors include an inhibitor for P2Y2 receptor, which corresponds to “an inhibitor or antagonist of P2Y2 receptor”.
Regarding claim 29: the pharmaceutical composition being administered orally or via suppositories or enemas fulfill “wherein the administering comprises administering orally, enterally or intrarectally”.

Claims 24, 43, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Robson et al. (Pub. No. US 2005/0037382 A1) in view of Antonioli et al. (Pharmacology & Therapeutics 2013, Vol. 139, pages 157-188).
The teachings of Robson et al. are described previously and applied herein. Claims 24 and 43 are anticipated by Robson et al..
Robson et al.’s method is similar to the following claim:
Regarding claim 50: the enzyme in the method of claim 24 is further limited to “NTPDase8”.
Robson et al. differs from the instant claim in that it does not teach NTPDase8.
Nonetheless, NTPDase8 is known in the art as another nucleoside triphosphate diphosphohydrolase as substantiated by Antonioli et al.. Antonioli et al. shows that like NTPDase 3, NTPDase8 phosphohydrolyzes the same substrates and has the same function of inhibiting P2 signaling and transient switch of P2 activation (Table 2, p. 160). Accordingly, one with ordinary skill in the art before the effective filing date of the 
Claim 50 is thus obvious over Robson et al. in view of Antonioli et al..

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651